DLD-058 and DLD-059                                     NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                Nos. 14-3480 and 14-3888
                                      ___________

                             IN RE: JAMES C. PLATTS,
                                                   Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                  (Related to W.D. Pa. Crim. No. 2:10-cr-00176-001)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 December 11, 2014
              Before: FISHER, SHWARTZ and SLOVITER, Circuit Judges

                           (Opinion filed: December 19, 2014)

                                        _________

                                        OPINION*
                                        _________




PER CURIAM

       Pro se petitioner James Platts has filed petitions for writs of mandamus seeking the

issuance of a subpoena to compel the release of documents he classifies as “suppressed




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Brady materials, withheld evidence and case files,” and the “correction” of his judgment

of conviction. We will deny the petitions.

       In October 2011, Platts pleaded guilty to multiple counts of mail fraud, money

laundering, and conspiracy. The District Court sentenced him to 46 months of

imprisonment and imposed, inter alia, an order of restitution in the amount of $80,145.95.

Although Platts waived his appellate and collateral challenge rights in his plea agreement,

he appealed. We granted the Government’s motion to enforce the appellate waiver and

summarily affirmed on that basis. See United States v. Platts, C.A. No. 12-2327 (order

entered Jan. 11, 2013). Since then, Platts has filed a steady stream of post-conviction

motions in the District Court and mandamus petitions in this Court. As in numerous past

filings, Platts contends that there was “no recorded conviction or guilty plea.” He asks

that this Court assist him with obtaining discovery materials to prove this fact, and,

ultimately, to amend his judgment of conviction.

       Mandamus is an extraordinary remedy. See Kerr v. United States Dist. Ct., 426

U.S. 394, 402 (1976). To obtain mandamus relief, a petitioner must establish that “(1) no

other adequate means exist to attain the relief he desires, (2) the party’s right to issuance

of the writ is clear and indisputable, and (3) the writ is appropriate under the

circumstances.” Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam) (internal

quotation marks, alteration omitted).

       With respect to his request for a subpoena, Platts notes that he has filed several

motions in the District Court seeking to obtain discovery materials. Platts asserts that the
                                              2
last such motion was filed in December 2013, but has not yet been considered by the

District Court. From a review of the District Court docket, however, it appears that an

order disposing of the motion was entered on September 10, 2014. Accordingly, to the

extent Platts’ mandamus petition was filed as an attempt to compel the District Court to

dispose of his motion, his petition is moot. Moreover, to the extent that Platts seeks to

challenge that determination, he must do so in a proper appeal and not by seeking a

subpoena issued to individuals involved in his underlying criminal case.

       Platts’ attempt to have this Court amend his judgment of conviction fares no

better. We have admonished Platts on several occasions that he may not use a mandamus

petition as a substitute for the appeals process. See In re Briscoe, 448 F.3d 201, 212 (3d

Cir. 2006). We have also explained that a motion filed pursuant to 28 U.S.C. § 2255 is

the presumptive means to challenge the validity of a federal conviction or sentence. See

Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002). The District Court recently

dismissed Platts’ § 2255 motion and he has filed an appeal. See C.A. No. 14-4128. That

appeal is the proper vehicle for challenging the District Court’s disposition of his § 2255

motion, and the many other motions disposed of by the District Court in that proceeding.

       Accordingly, Platts is not entitled to mandamus relief, and we will deny these

petitions.




                                             3